Lawrence, J.,
dissents and votes to reverse the judgment of conviction and dismiss the indictment, without prejudice to the People to re-present any appropriate charges to another Grand Jury (see, People v Beslanovics, 57 NY2d 726), with the following memorandum, in which Mangano, J. P., concurs: On September 22, 1984, at approximately 2:00 p.m., the defendant and Carlton Mack were involved in an altercation in a parking lot which culminated with the defendant, armed with a shotgun, shooting Mack. Mack died eight days later.
While the defendant was indicted for murder in the second degree, he was convicted, after a jury trial, of the lesser included offense of manslaughter in the first degree.
There was a clear conflict among the witnesses as to what occurred during the altercation which preceded the fatal shooting of Mack. The defendant, interposing the defense of justification, testified that when he encountered Mack in the parking lot, Mack was armed and the defendant was not; that Mack proceeded to pistol-whip him and threaten to kill him; and that he managed to crawl to his car, grab a shotgun and fire at Mack, as Mack pursued him with his pistol. Two defense witnesses testified that Mack had a gun and had threatened the defendant prior to the shooting, and another defense witness testified that he saw Mack pistol-whip the defendant. On the other hand, a prosecution witness testified that there was a fistfight that Mack won; that Mack was empty-handed and that he was backing away when the defendant went to his car, pulled out a shotgun and fired. Another prosecution witness testified that Mack was unarmed and was backing away when the defendant shot him.
In seeking to disprove the defense of justification, the People *415called the nurse who had attended Mack in the emergency room following the shooting. Over defense counsel’s objection, the nurse was permitted to testify to a conversation she had had with Mack. In response to her inquiry as to what had happened, Mack told her that he had been in a fistfight with another man; that he had won the fight; and that after the fight, the other man took a gun from his car and shot him.
While the defendant’s other contentions raised on appeal are either unpreserved for appellate review or without merit, I find that it was reversible error for the trial court to have admitted into evidence Mack’s hearsay statement concerning the circumstances of the incident.
Prior to the admission into evidence of Mack’s statement, through the nurse’s testimony, the court held a hearing outside the presence of the jury concerning whether the statement was admissible as an "excited utterance”. The nurse stated that Mack, suffering from multiple gunshot wounds, was brought into the emergency room at about 2:30 p.m. At that time, Mack appeared to be in a state of shock and no blood pressure was discernible. However, Mack’s condition improved between 2:30 p.m. and 4:00 p.m., during which time the doctors were taking care of Mack and speaking with him. While the nurse claimed that between 2:30 p.m. and 3:00 p.m., she probably did not have any conversation with Mack because "he wasn’t able to respond well at that time”, she conceded that at one point after Mack had been resuscitated, he stated that he felt well and that he wanted to sit up and leave.
It was between 4:00 p.m. and 4:30 p.m. that the nurse questioned Mack concerning what had happened at the crime scene and he gave the challenged statement. While the nurse answered affirmatively when asked whether Mack made the challenged statement "the first time he was lucid enough to speak”, she conceded that the statement was not part of Mack’s first conversation. He had had earlier conversations with the doctors. While the nurse could not recall the substance of those prior conversations, she clearly testified that he was able to respond prior to 4:00 p.m., and while "his consciousness or lethargy came and went”, when he was awake, he knew where he was and he knew what was being done to him.
I find that the nurse’s testimony indicated that Mack’s challenged statement was not made "under the stress of excitement caused by an external event sufficient to still his reflective faculties, thereby preventing opportunity for deliber*416ation which might lead the declarant to be untruthful” (People v Edwards, 47 NY2d 493, 497). The evidence establishes that Mack clearly had the opportunity to reflect and contrive before making his challenged statement to the nurse. This case is distinguishable from People v Brown (125 AD2d 320, lv granted 69 NY2d 877), wherein this court held that the statement made by the victim 30 minutes after he had been shot was properly admitted as an excited utterance since "the declarant * * * was determined to be in critical condition, suffering from 'hemorrhagic shock’ and severe pain and whose physical condition was rapidly deteriorating”. In this case, the nurse’s testimony indicated that despite the fact that Mack’s condition was initially serious, he did improve and during time periods prior to the challenged statement, he was lucid, aware of his surroundings and apparently able to respond to questions. Moreover, Mack had reason not to tell the truth regarding the circumstances of the fight, in light of the testimony that he had been armed, and at the time he made the challenged statement he was clearly not then anticipating death as a result of his wounds.
Finally, "there is no occasion for consideration of any doctrine of harmless error” (People v Crimmins, 36 NY2d 230, 241), since the proof of the defendant’s guilt, without reference to the error, was not overwhelming. As noted, the witnesses were sharply divided concerning the circumstances which precipitated the shooting.
Therefore, the judgment should be reversed and the indictment dismissed, and the People should be granted leave to represent any appropriate charges to another Grand Jury (see, People v Nieves, 67 NY2d 125, 136, mot to amend remittitur denied 67 NY2d 1028; People v Beslanovics, 57 NY2d 726, supra).